I concur in the judgment, but write separately to clarify certain issues.
In the first appeal on this case, I authored the opinion, which reversed the granting of a summary judgment in favor of appellee employer. In that opinion, we correctly held that the fact that appellant was unsuccessful in his workers' compensation claim was not dispositive of the issue whether appellant had filed the claim fraudulently. However, we also held that appellee had the burden of proving fraud by clear and convincing evidence. I now believe that this was an error. I do not think that the appellee had a burden of proving anything.
In this case, the other judges discuss the burden of proof and the burden of production. Both cite Wilson v. RiversideHosp. (1985), 18 Ohio St.3d 8, 18 OBR 6, 479 N.E.2d 275.Wilson dealt with a motion to dismiss pursuant to Civ. R. 12(B)(6). The Wilson court outlines what a plaintiff must do to survive a Civ. R. 12(B)(6) motion. Here we are far beyond that stage. The parties here have tried this case.
I believe that the appellant had the burden of proving all the elements of his case, and here, he failed to prove that he was injured on the job. *Page 344